Citation Nr: 0111455	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hallux valgus and bilateral claw toe deformity. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to May 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the benefit sought.


FINDINGS OF FACT

1.  Service connection for bilateral hallux valgus and 
bilateral claw toe deformity was denied by an unappealed 
decision of the Board in March 1999, essentially on the basis 
that there was no evidence of a nexus between an injury or 
disease in service and any current foot disability.  

2.  Evidence submitted since March 1999 pertains to the 
matter of a nexus between the veteran's service and his 
current bilateral foot disabilities, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the March 1999 Board decision 
denying service connection for bilateral hallux valgus and 
bilateral claw toe deformity is new and material, and such 
claim may be reopened. 38 U.S.C.A. §§  5108, 7104 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO originally denied the veteran's claim of 
entitlement to service connection for bilateral hallux valgus 
and bilateral claw toe deformity in a June 1995 decision.  
The veteran appealed this decision to the Board, which 
remanded the claim to the RO for further development in May 
1997.  Upon further development, the Board denied the claim 
in March 1999, finding it to be not well-grounded due to a 
lack of evidence of a nexus between the veteran's service and 
his current bilateral foot disabilities.  The veteran 
received notice of the Board's decision, and did not appeal 
it.  That decision is final.  38 U.S.C.A. § 7104.

Prior Board decisions are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104 (West 1991).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The medical evidence of record prior to the Board's March 
1999 decision consisted of the veteran's service medical 
records and statements from various medical care providers 
who treated the veteran for his bilateral foot disabilities.  
Upon consideration of this evidence, the Board found that the 
record established that the veteran has current foot 
disabilities, that he had foot disabilities prior to service, 
and that the disabilities were aggravated during service.  
However, the Board determined that there was no nexus between 
current foot disability and any inservice aggravation.  

Since March 1999, the veteran has submitted another statement 
from his private podiatrist, Dr. L. Kipp.  In the April 1999 
statement, Dr. Kipp opines that there is a direct causal 
relationship between the veteran's current foot deformity and 
functional status and service, in that during service the 
foot disability became significantly more disabling, to the 
point that it necessitated the veteran's discharge from 
service.  Such nexus evidence clearly is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Thus, it is new and material evidence as defined 
in 38 C.F.R. § 3.156.
ORDER

The appeal to reopen a claim of entitlement to service 
connection for bilateral hallux valgus and bilateral claw toe 
deformity is granted.


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A). 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy additional 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the statutory changes, and in light of the above 
decision to reopen the claim, further development of the 
evidence is necessary.  Specifically, Dr. Kipp's opinion does 
not fully explain the underlying rationale, nor does it 
indicate whether any portion of the current foot disability 
is due to postservice intervening factors (such as Postal 
service employment).  

To ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
furnish a listing of all medical care 
providers who treated him for foot 
complaints since his discharge from 
service, then obtain from the identified 
sources complete clinical records of all 
such treatment that are not already in 
the record or that were not previously 
sought and unavailable.  In conjunction 
with this development, the veteran should 
be advised of the provisions of 38 C.F.R. 
§ 3.158.  

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the etiology of his current 
bilateral foot disabilities.  The 
veteran's claims folder should be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should specifically opine whether the 
veteran's current foot disabilities 
include pathology which was first 
manifested in, or became worse during, 
service.  If any discernable current 
pathology (and associated impairment) is 
due to postservice intervening factors, 
and may be disassociated from pathology 
which was first manifested, or became 
worse, during service, the examiner 
should so indicate.  The examination 
report must include the rationale for any 
opinion given.  The examiner should also 
comment upon the April 1999 opinion by 
Dr. Kipp to the effect that the veteran's 
current foot disabilities are the result 
of aggravation of preexisting pathology 
during service.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act  
are fully complied with.  The RO should 
then conduct a "de novo" review of the 
claim.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.  He has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 



